Citation Nr: 9908171	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right ear hearing 
loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for a left 
hearing loss disability.

7.  Entitlement to a compensable evaluation for the residuals 
of an injury to the left fourth finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 1971 
and from June 1983 to April 1991.

This appeal arose from an April 1992 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for the following: bipolar disorder (assigned a 10 percent 
evaluation, effective April 25, 1991); hypertension (assigned 
a noncompensable evaluation, effective April 25, 1991); the 
residuals of an injury to the left fourth finger (assigned a 
noncompensable evaluation, effective April 25, 1991); a left 
ear hearing loss disability (assigned a noncompensable 
evaluation, effective April 25, 1991).  This decision also 
denied entitlement to service connection for a bilateral knee 
disorder, a right hearing loss and headaches.  In December 
1994, this case was remanded to the RO for additional 
development.  A rating action was issued in July 1998 by the 
New Orleans, Louisiana, RO.  This rating action assigned a 30 
percent disability evaluation to the service-connected 
bipolar disorder, effective April 25, 1991; it then reduced 
this evaluation to 10 percent, effective March 29, 1994.  The 
rating assigned to the service-connected hypertension was 
increased to 10 percent, effective April 25, 1991.  The 
noncompensable evaluations assigned to the service-connected 
left ear hearing loss and the residuals of an injury to the 
left fourth finger were continued, as were the denials of 
service connection for bilateral knee strain, a right ear 
hearing loss and headaches.

The rating action issued in July 1998 allowed entitlement to 
service connection for tinnitus.  In November 1998, the 
veteran's representative submitted a timely notice of 
disagreement with the assignment of a noncompensable rating 
for tinnitus..  Therefore, the RO should issue the veteran 
and his representative a statement of the case as to this 
increased rating issue.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a bilateral knee disorder which can 
be related to his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a right ear hearing loss which can be 
related to his period of service.

3.  Headaches were not aggravated by service.

4.  Between April 25, 1991, when service connection was 
granted, and March 29, 1994, the date the evaluation was 
decreased to 10 percent, the veteran had definite social and 
industrial impairment resulting from his bipolar disorder.

5.  Between March 29, 1994, the date the evaluation was 
decreased to 10 percent, and November 7, 1996, when the new 
regulatory criteria became effective, the veteran had mild 
social and industrial impairment resulting from his bipolar 
disorder.

6.  Subsequent to November 7, 1996, the veteran's bipolar 
disorder was manifested by mild symptoms controlled by 
continuous medication.

7.  Between April 25, 1991, when service connection was 
granted, and January 12, 1998, the date the new regulatory 
criteria became effective, the veteran's hypertension was 
manifested by a diastolic pressure of predominantly 100 or 
more.

8.  Subsequent to January 12, 1998, the veteran's 
hypertension was manifested by a history of diastolic 
pressure of predominantly 100 or more, which required 
continuous medication for control.

9.  The service-connected left ear hearing loss is manifested 
by an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 39 decibels.  Speech discrimination ability is 
88 percent.

10.  The veteran's left fourth finger injury residuals are 
manifested by full range of motion of the joint of the finger 
and normal strength.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for bilateral knee strain.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a right ear hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.385 (1998).

3.  Headaches clearly and unmistakable existed prior to 
service, and the presumption of soundness at entrance into 
service is rebutted.  38 U.S.C.A. §§ 1111, 1131, 5107(a) 
(West 1991).

4.  The veteran's preexisting headaches were not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a) (West 
1991); 38 C.F.R. § 3.306(a), (b), & (c) (1998).

5.  The criteria for an evaluation in excess of 30 percent 
for the service-connected bipolar disorder between April 25, 
1991 and March 29, 1994, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.130, 4.132, Code 
9432 (1995).

6.  The criteria for an evaluation in excess of 10 percent 
for the service-connected bipolar disorder between March 29, 
1994 and November 7, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.130, 4.132, 9432 
(1995).

7.  The criteria for an evaluation in excess of 10 percent 
from November 7, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.126(a), 4.130, 
4.132, Code 9432 (1998).

8.  The criteria for an evaluation in excess of 10 percent 
for hypertension between April 25, 1991 and January 12, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 7101 
(1997).

9.  The criteria for an evaluation in excess of 10 percent 
for hypertension subsequent to January 12, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 7101 (1998).

10.  The criteria for a compensable evaluation for the left 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, Part 4, Code 
6100 (1998).

11.  The criteria for a compensable evaluation for the 
service-connected left fourth finger injury residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a bilateral 
knee disorder and a right ear hearing 
loss

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented a 
well grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).



FACTS

Bilateral knee disorder

A review of the service medical records contained no evidence 
of any complaints of or treatment for any knee complaints.  
The August 1968 entrance examination, a June 1969 
examination, the separation examination, the May 1983 
entrance examination and the March 1991 retirement 
examination, are all silent as to any complaints concerning 
the knees.

The veteran was examined by VA in June 1991.  He stated that 
both of his knees hurt him early in the morning and during 
cold weather.  He also stated that they would "creak."  He 
described no significant problems with either walking or 
standing.  The objective examination found that his knees 
displayed normal range of motion and were stable.  There was 
slight crepitation on full flexion and extension.  An x-ray 
was negative.  The diagnosis was bilateral knee strain.

VA outpatient treatment records developed between June 1994 
and February 1995 and private outpatient treatment records 
from two different clinics made no mention of any knee 
disorder.

VA examined the veteran in March 1998.  He specifically 
stated that he had no knee problems.


Right ear hearing loss

A review of the service medical records included an audiogram 
conducted at the time of his entrance onto active duty in 
August 1968.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15

-5







Numerous additional audiograms performed in service also 
showed normal hearing in the right ear.  On the authorized 
audiological evaluation in March 1991, conducted as part of 
the retirement examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
20
15







A VA examination was performed in June 1991.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
5







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On the authorized audiological evaluation in September 1995, 
conducted as part of a VA examination, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
         
5







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.

On the authorized audiological evaluation in March 1998, 
conducted as part of a VA examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
        
10







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was of normal 
hearing in the right ear through 4,000 hertz.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In regard to the claim for service connection for a bilateral 
knee disorder, it is initially found that there is no 
indication in the objective records of such a disorder in the 
service medical records.  Thus, the element of well 
groundedness that requires the existence of a disease or 
injury in service has not been established.  See Caluza, 
supra.  Moreover, the objective evidence of record, 
consisting of VA examinations conducted in June 1991 and 
March 1998, found no current knee disabilities.  While he 
complained during the 1991 examination that his knees hurt in 
the morning and during cold weather, he specifically denied 
having any knee problems during the March 1998 examination.  
Thus, it is found that there is no objective evidence of the 
existence of any current knee disabilities.  Since there is 
no evidence of either a current disability or of any injury 
in service, the question of a relationship between the two 
has been rendered moot.

In regard to the claim for service connection for a right ear 
hearing loss, it is noted that no such hearing loss has been 
currently diagnosed.  The March 1998 VA examination found 
that the veteran's hearing in the right ear was within normal 
limits.  Thus, the element of Caluza, supra. requiring the 
existence of a current disability has not been met in this 
case.  Moreover, there is no indication that there was any 
right ear hearing loss in service.  Again, since there is no 
evidence of either a current disorder or the presence of such 
a disease or injury in service, the question of a 
relationship between the two has been rendered moot.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Service connection for headaches

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

A review of the veteran's service medical records showed that 
during the June 1969 entrance examination he had indicated 
that he had suffered from frequent or severe headaches prior 
to service.  On September 16, 1983, he was seen complaining 
of headaches that occurred at the same time every day.  He 
indicated that they started in the occipital area and spread 
to the front.  He denied any visual disturbances, nausea or 
vomiting.  The impression was tension cephalalgia.  There 
were no further complaints made during service and the 
retirement examination conducted in March 1991 was negative.

VA examined the veteran in June 1991.  During this 
examination, he indicated that he suffered from tension 
headaches every other day.  The diagnosis was tension 
headaches.

The objective records made no further reference to headaches.  
VA outpatient treatment records developed between June 1994 
and February 1995 and records from two private clinics, 
developed between December 1991 and February 1995, made no 
mention of any complaints of or treatment for headaches.

The veteran was examined by VA in September 1995.  During the 
hypertension examination, he denied any history of headaches.  
Another VA examination was conducted in March 1998.  While he 
referred to some headaches associated with his now service-
connected sinusitis, he made no mention of suffering from 
tension headaches.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran's headaches preexisted service, 
as they were noted at the time of his entrance onto active 
duty in 1969.  However, the evidence does not show that his 
service aggravated his headaches.  The veteran made only one 
complaint of tension headaches in service in 1983.  No other 
complaints were made between that time and his separation in 
1991.  He complained during the June 1991 VA examination that 
he had tension headaches.  However, numerous treatment 
records reflect no objective treatment for any headaches 
after his separation from service.  In fact, during the 
September 1995 VA examination, he denied any history of 
headaches.  Clearly, given the silence of the service records 
between 1983 and 1991, and given the silence of the treatment 
records developed after his discharge, it cannot be argued 
that his headaches increased in severity during service. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for headaches.


III.  Increased evaluations for a bipolar 
disorder, hypertension, a left ear 
hearing loss and the residuals of an 
injury to the left fourth finger

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 947 (U. S. Vet. App. Jan. 20, 1999).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


Bipolar disorder

Initially, the Board notes that the pertinent regulations 
governing evaluations of mental disorders were recently 
amended, effective November 1996.  The Court has stated that 
where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A recent opinion of the 
VA Office of General Counsel held that whether the amended 
mental disorders regulations are more beneficial to claimants 
than the prior provisions should be determined on a case by 
case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in July 1998, a supplemental 
statement of the case was issued which concluded that an 
increased evaluation was not warranted under the new rating 
criteria.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 


The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1998).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1998).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the bipolar disorder prior to November 7, 1996 
must be evaluated utilizing the older criteria, while 
impairment arising from this disorder after November 7, 1996 
must be evaluated under the criteria which are determined to 
be more beneficial to the veteran, given his particular 
disability picture.

During service the veteran was hospitalized from June to July 
1990 at Sparks Regional Medical Center, Fort Smith, Arkansas.  
At the time of his admission, he was alert and oriented, with 
an elevated mood and some flights of ideas.  His mood was 
mildly irritable.  He was paranoid and expressed his belief 
that he was being admitted as a test to see if the "little 
guy" would be taken care of.  The diagnosis was probable 
bipolar disorder, manic.

A Medical Evaluation Board was convened in September 1990 to 
determine the veteran's fitness for further duty.  This 
report indicated that the veteran had first been seen in 1987 
for anger outbursts and irritability.  After a transfer in 
March 1990, he began to feel persecuted and abused by the 
chain of command.  He began to experience severe anxiety, 
difficulties with sleep and a noticeable increase in energy 
levels.  His condition deteriorated and he was hospitalized 
in June 1990 (the week prior to that admission he had had 
flights of ideas, rapid speech, racing thoughts, increased 
energy and an elevated mood with irritability).  During this 
hospitalization, he was placed on Lithium.  Since his 
discharge from the hospital, his symptoms had been in 
remission.  The mental status examination revealed that he 
was pleasant and cooperative.  His psychomotor activity was 
within normal limits, his speech was of normal rate and 
rhythm and there were no expressive mannerisms present.  His 
mood was euthymic, with no evidence of affective lability.  
His thought processes were goal directed and there was no 
looseness of association present.  He did not report any 
hallucinations or delusions and his concentration was intact.  
He was felt to be currently in remission.  His prognosis was 
very good, but because his condition required constant 
monitoring he was found to be unfit for world-wide duty.

The veteran was re-hospitalized between January 14 and 22, 
1991.  He was admitted following a suicide attempt.  He was 
alert and oriented at admission and he displayed a normal 
flow of thoughts, which was noted to be without 
hallucinations or delusions.  His mood was markedly 
depressed.  The assessment was bipolar disorder, depressed 
phase.

The veteran was examined by VA in June 1991.  He indicated 
that his appetite was good and that his weight was stable.  
He noted no hallucinations or delusions.  His presentation 
was felt to be mildly pressured.  His speech was mildly 
pressured, but it was fluent, goal directed and of 
appropriate content.  His mood was stable and his affect was 
mildly blunted, although there was a fair range of emotional 
expression.  His thought processes were clear, his 
intellectual functions were good and his memory was intact.  
While he had been hospitalized for a depressed phase prior to 
this examination, the examiner indicated that he did not 
appear to be depressed at the time of the interview.  He also 
did not display any anxiety.  His insight was adequate and 
his judgment was appropriate.  The diagnosis was bipolar 
disorder, mixed.

The veteran was hospitalized for a third time between 
December 1991 and January 1992.  He indicated that following 
his discharge from service, he was experiencing depressive 
symptoms associated with his frustration at his social 
circumstances (he reported difficulties finding a job).  He 
recounted having visual hallucinations in which a "prophet" 
would tell him what was going to happen in the future.  He 
was seen in the ER on three occasions for increasing 
depression and suicidal thoughts before he was persuaded to 
admit himself on the 26th of December.  The diagnosis was 
bipolar disorder, depressed phase.

Private treatment records developed between December 1991 and 
June 1993 were presented.  During 1992, the veteran was noted 
to be doing very well on his medications, although it was 
felt that he needed to become more assertive and self-
confident.  In June 1993, he indicated that he felt tense and 
was over-reacting to things.  However, he stated that his job 
was going well. He complained of irritability, decreased 
frustration tolerance and social withdrawal.  

The veteran's private physician submitted correspondence 
dated October 1993.  He indicated that he had been seeing the 
veteran on a fairly regular basis, beginning in mid-April 
1993.  He had a history of a manic episode and two episodes 
of depression.  He was being treated with Lithium.  It was 
commented that the veteran had a significant loss of self-
esteem and confidence.  It was noted that he was teaching 
journalism and public relations at Grambling State 
University.  Further correspondence from this physician was 
submitted in March 1994.  While he had first seen the veteran 
every other week, he was now treating him about once every 
four to six weeks.  He continued to function relatively well.  
He had had some trouble adjusting to his situation following 
the manic and depressive episodes.  His condition appeared to 
be under good control with medications.  He was continuing to 
receive therapy to help him feel more comfortable and to 
build his confidence.

The veteran was seen by VA on an outpatient basis between 
June 1994 and February 1995.  On August 4, 1994, he was 
alert, oriented, clear and coherent and somewhat tense.  He 
indicated that he worked in a situation where he felt 
isolated.  On November 8, 1994, he was noted to be well-
maintained on his medications, although he remained somewhat 
isolated.  On February 14, 1995, he was found to be alert and 
cooperative, with no evidence of a thought disorder.  The 
diagnosis was bipolar disorder.

Another private physician treating the veteran submitted 
correspondence in June 1995.  This physician had treated him 
between August 1993 and July 1994.  He was noted to suffer 
from bipolar disorder, which was being treated with Lithium.  
Since being on this medication, his condition had stabilized 
and his mood swings were not as severe as they had been.  He 
still had significant difficulties with irritability and 
emotional lability.  When he was last seen, he was teaching 
at Grambling and functioning well. 

The veteran was examined by VA in September 1995.  He was 
still taking his Lithium and noted that his psychological 
functioning was pretty good now, unless he got into a 
pressured situation.  If things were done according to a 
schedule, he indicated that he functioned pretty well.  He 
would get anxious if unexpected events occurred.  He 
indicated that he still saw a psychiatrist every three to six 
months.  The mental status examination noted that he seemed 
to be rather passive.  He stated that he never made any 
plans, that he relied upon his wife to plan things.  He was 
in good contact with reality and his psychomotor activity was 
normal.  His stream of thought was well connected and his 
mood and affect were appropriate.  There was no evidence of a 
psychosis, as well as no pressured speech or looseness of 
associations.  He was not depressed.  His judgment was 
unimpaired and there was no indication of any cognitive 
dysfunction.  The diagnosis was bipolar disorder in good 
remission.

VA conducted a general medical examination of the veteran in 
March 1998.  He indicated that he did fairly well if he 
stayed on his medications.  A psychological evaluation was 
performed in April 1998.  This noted that the veteran had 
been placed on medications in 1990 and that his mood had been 
stable since that time.  He stated that the only time he had 
any trouble with his mood was when he was noncomplaint with 
his medication.  He had his Ph.D. in higher education and was 
a professor of journalism at Grambling State University, 
where he had taught for the past five years (he indicated 
that he had no trouble with his co-workers).  He reported no 
significant problems with his wife or children.  His 
complaints were of feeling irritable at times and having a 
sense at times that he might be headed for a mild depressive 
phase (although he admitted that his mood had been basically 
stable for some time).  He admitted that he had greater 
problems six years ago than he did now.  The mental status 
examination noted that he was appropriately groomed and 
dressed.  He was alert and oriented in four spheres.  His 
memory was intact and his speech was logical, goal directed 
and intact.  There was no evidence of impairment of his 
thought processes and there were no delusions or 
hallucinations.  There was no history consistent with panic 
attacks.  In fact, it was commented that his mental status 
was stable, with no evidence of his bipolar disorder at the 
time of the interview.  The MMPI-2 was consistent with an 
individual that tends to worry and who is often tense and 
occasionally agitated.  He also probably experienced social 
discomfort.  The testing indicated that he had adjusted to 
his illness, probably being less disturbed by it now that he 
had been in the past.  The results of the MCMI-II indicated 
that he may have reported more psychopathology than was 
actually present.  This test also suggested that he had 
avoidant and dependent traits and had a passive-aggressive 
style of interaction.  The examiner concluded that the test 
results were consistent with bipolar disorder in partial 
remission.  He was able to function in a demanding profession 
without difficulty.  There was some evidence of a dysphoric 
mood, although he was doing well in most areas of his life.  
This stability was attributed to his medication compliance, 
as well to a supportive family.  The diagnosis was bipolar 
disorder in partial remission.  He was assigned a Global 
Assessment of Functioning (GAF) Score of 70, based on his 
mild symptoms.  There was some impairment in social 
functioning probable; however, there was no impairment in 
occupational functioning indicated at the present time.

After a careful review of the evidence of record, it is found 
that a rating in excess of 30 percent between April 25, 1991 
and March 29, 1994 under the old regulations is not 
warranted.  The evidence of record at that time reflected 
that the veteran suffered from definite impairment the result 
of his bipolar disorder.  However, it did not suggest that he 
was considerably impaired, either socially or industrially.  
The evidence at that time indicated that he had been 
hospitalized on three occasions, twice while still in the 
military.  However, the evidence suggested that his condition 
was stabilized after the January 1992 period of 
hospitalization.  Significantly, October and March 1994 
letters from his treating physician noted that he was 
teaching journalism and public relations at Grambling State 
University, which argues against a finding that he 
experienced considerable industrial impairment during this 
time frame.  The March 1994 letter also indicated that he was 
receiving less treatment; it was noted that he was being seen 
once every four to six weeks, down from once every other 
week.  He still suffered from low self-esteem and a lack of 
confidence, which affected his ability to function socially.  
However, this evidence does not suggest that this dysfunction 
was any more than definite in nature.

It is further found that the evidence does not support a 
rating in excess of 10 percent between March 29, 1994 and 
November 7, 1996 (the date of the promulgation of the new 
rating criteria).  The evidence of record developed during 
this time period indicates, as noted by a treating physician 
in June 1995 correspondence, that the veteran was stable on 
his medications and was functioning well.  He was teaching at 
Grambling State University.  His mood swings had 
substantially decreased, although he still had trouble with 
irritability and emotional lability.  A VA examination 
performed in September 1995 indicated that his bipolar 
disorder was in good remission.  He was functioning well, 
both socially and industrially.  Clearly, this evidence 
demonstrates no more than a mild degree of impairment.

Finally, it is found that a rating in excess of 10 percent 
between November 7, 1996 and the present is not warranted 
under either the old or the new criteria for rating 
psychoneurotic disorders.  This evidence indicated that the 
veteran has a Ph.D. in higher education and was a journalism 
professor at Grambling State University, a position he had 
held for five years at the time of March and April 1998 VA 
examination.  He stated that he had no trouble with his co-
workers.  Moreover, he indicated that he had no significant 
problems with his wife or children.  The objective mental 
status examination had demonstrated that his symptoms were 
under good control on his medications.  In fact, this 
examination report indicated that there were no overt 
manifestations of his bipolar disorder present during the 
interview.  Significantly, his disorder was assigned a GAF 
Score of 70, which indicated the presence of some mild 
symptoms or some difficulties in social or occupational 
functioning.  However, this score represents an individual 
that is functioning pretty well and who has some meaningful 
personal relationships.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, p. 46  (4th ed., revised 1994).  Therefore, his 
disorder since November 7, 1996 has resulted in no more than 
mild social and industrial impairment, and is well controlled 
on continuous medication.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent between April 25, 1991 and March 29, 
1994, for a rating in excess of 10 percent between March 29, 
1994 and November 7, 1996 and for a rating in excess of 10 
percent between November 7, 1996 and the present.


Hypertension

The regulations pertaining the rating cardiovascular 
disorders, to include hypertension, were changed, effective 
January 12, 1998.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In the instant case, the Board will consider whether the 
veteran in entitled to a higher rating under both the old and 
the new regulations.

The RO had originally evaluated the veteran's hypertension 
pursuant to those regulations in effect prior to January 
1998.  However, in July 1998, a supplemental statement of the 
case was issued which concluded that an increased evaluation 
was not warranted under the new rating criteria.

According to the regulations in effect prior to January 1998, 
a 10 percent evaluation for hypertension is warranted when 
the diastolic pressure is predominantly 100 or more.  A 20 
percent evaluation requires that the diastolic pressure be 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
Part 4, Code 7101 (1997).

The new regulations state that a 10 percent evaluation is 
warranted when the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more, 
or for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  38 C.F.R. Part 4, Code 7101 
(1998).

The service medical records showed blood pressure readings 
that ranged between 140-110/90-74 between August 1990 and 
January 1991.  During his March 1991 retirement examination, 
his blood pressure was 112/80.  

During a June 1990 hospitalization, his blood pressure was 
138/80.  During a January 1991 hospitalization, it was 
130/70.  

The veteran was examined by VA in June 1991.  Unfortunately, 
no blood pressure readings were obtained.  However, 
hypertension, treated, was diagnosed.

Blood pressure readings obtained during a December 1991 to 
January 1992 hospitalization ranged between 120-140/90-100.  
An October 1993 examination performed at the Green Clinic 
noted the following readings: 148/92 on the left and 146/88 
on the right.  The diagnosis was probable essential 
hypertension.

The veteran was seen by VA on an outpatient basis between 
June 1994 and February 1995.  In June 1994, his blood 
pressure was 137/83; in September 1994, the readings were 
146/87, 145/84 and 136/76.  In February 1995, they were 
131/88 and 133/84.

The veteran was examined by VA in September 1995.  He stated 
that he was taking Nifedipine for his hypertension.  He 
reported a history negative for cardiac problems, headaches, 
shortness of breath, congestive heart failure, swelling of 
the extremities and chest pain.  His blood pressure readings 
were as follows:  160/92 (sitting); 143/86 (recumbent); and 
159/102 (standing).  The diagnosis was mild hypertension.

VA re-examined the veteran in March 1998.  His heart 
displayed a regular rate and rhythm, without murmurs, rubs or 
gallops.  His blood pressure readings were as follows:  
121/76 (sitting); 126/66 (recumbent); and 120/78 (lying 
down).  There was no enlargement of the heart, no signs of 
clubbing and no indication of peripheral edema.  The 
diagnosis was hypertension.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to a rating in excess of 10 percent between April 25, 1991 
and January 12, 1998 (the date of the promulgation of the new 
rating criteria).  As previously noted, in order to be 
entitled to the 20 percent disability evaluation under the 
old rating criteria, the evidence would have to show that his 
diastolic pressures were predominantly 110 or more with 
definite symptoms.  However, the evidence noted above clearly 
demonstrates that his diastolic pressure was not 
predominantly 110 or more, nor is there any indication of 
definite symptoms.  In fact, the VA examination conducted in 
September 1995 stated that there was no history of any 
cardiac symptoms, and the examination of the cardiovascular 
system was within normal limits.

Nor does the evidence support a finding of entitlement to a 
rating in excess of 10 percent since January 12, 1998, under 
either the old or the new regulations.  Again, his diastolic 
pressure was not predominantly 110 or more, his systolic 
pressure was not predominantly 200 or more and there were no 
definite cardiac symptoms.  Therefore, it is found that the 
10 percent evaluation currently assigned to the veteran's 
service-connected hypertension is adequate.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent between April 25, 1991 and January 12, 
1998 according to the old rating criteria, and is against an 
evaluation in excess of 10 percent between January 12, 1998 
and the present, under either the old or the new rating 
criteria.


Left hearing loss

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Evaluations of unilateral defective hearing range 
from noncompensable to a 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-6110 
(1998).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101 
(1998).

In the instant case, an audiogram conducted as part of the 
veteran's March 1991 retirement examination noted pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000






LEFT
20
15
10
15
20

On the authorized audiological evaluation conducted as part 
of the Medical Evaluation Board, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
5
10
10
75

The veteran was examined by VA in June 1991.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
10
5
10
70
65

The pure tone threshold average was 43.75 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

On the authorized audiological evaluation in September 1995 
as part of the VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
10
5
70
90

The pure tone threshold average in the left ear was 44.  
Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.

On the authorized audiological evaluation in March 1998 as 
part of the VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
5
10
55
85

The pure tone average threshold in the left ear was 39.  
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The diagnosis was of moderate to 
severe sensorineural hearing loss in the left ear.

According to the schedule for rating disabilities, the 
defective auditory acuity in the left ear was at Level I at 
the time of the June 1991 VA examination and was at Level II 
at the time of the September 1995 and March 1998 VA 
examinations.  The auditory acuity of the right nonservice-
connected ear is considered to be normal for VA purposes.  
Based upon this evidence, a rating in excess of the 0 percent 
is not warranted.  See Table VII, 38 C.F.R. § 4.85-3 (1998).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 0 percent for the service-connected left ear 
hearing loss disability.


Left fourth finger injury residuals

According to the applicable criteria, favorable or 
unfavorable ankylosis of the ring finger of either hand 
warrants a noncompensable evaluation.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within two inches 
(5.1 cm) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5155.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Code 5227 (1998).

A review of the service medical records revealed that the 
veteran injured the fourth finger of his left hand playing 
volleyball in December 1990.  On the 14th of that month, he 
presented with complaints of pain and swelling.  The 
examination noted moderate swelling of the proximal 
interphalangeal (PIP) joint of the finger.  There was 
moderate tenderness and no ecchymosis.  Range of motion was 
from 0 to 90 degrees.  He was treated with buddy tape.  On 
March 14, 1991, there was some swelling of the left PIP joint 
of the fourth finger.  The finger displayed full range of 
motion and no erythema.  An x-ray showed no arthritic 
changes.

The veteran was examined by VA in June 1991.  He stated that 
the finger would ache with repeated use and would swell to 
the point where he could not get his ring on.  The objective 
examination noted no swelling or deformity.  He was able to 
make a tight fist.  An x-ray was negative.  The diagnosis was 
status post injury to the left fourth finger.

VA examined the veteran in March 1998.  He reported that he 
had jammed his left fourth finger in service, but that he 
could no longer recall how.  He noted no residual problems.  
Full range of motion was noted in all the joints of the 
fingers and hand.  An x-ray revealed mild roughening of the 
mid 5th metacarpal shaft which may have been the result of an 
old injury.  The diagnosis was traumatic finger, resolved 
with no residual problems.

After a careful review of the evidence of record, it is found 
that a rating in excess of the 0 percent which has been 
assigned is not warranted.  The evidence does not indicate 
the presence of extremely unfavorable ankylosis which would 
warrant an evaluation pursuant to the amputation codes.  In 
fact, the record indicates that the veteran's finger has 
always displayed full range of motion and the ability to make 
a tight fist.  The most recent examination found no residual 
disability at all.  Therefore, it is found that the objective 
evidence does not support entitlement to a compensable 
evaluation for the residuals of an injury to the left fourth 
finger.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 0 percent for the service-connected left fourth 
finger injury residuals.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a right ear hearing loss disability is 
denied.

Service connection for headaches is denied.

A rating in excess of 30 percent for the service-connected 
bipolar disorder between April 25, 1991 and March 29, 1994 is 
denied; a rating in excess of 10 percent between March 29, 
1994 and November 7, 1996 is denied; and a rating in excess 
of 10 percent between November 7, 1996 and the present is 
denied.

A rating in excess of 10 percent for the service-connected 
hypertension between April 25, 1991 and January 12, 1998 is 
denied; a rating in excess 10 percent between January 12, 
1998 and the present is denied.

A rating in excess of 0 percent for the service-connected 
left ear hearing loss is denied.

A rating in excess of 0 percent for the service-connected 
left fourth finger injury residuals is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


